DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intermediate coating layer comprising an outward curve on either side of the field joint must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 2 and 3C do not have proper cross hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Specification
The abstract of the disclosure is objected to because the claimed invention is not a method of manufacturing a field joint coating.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A field joint coating.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to Claim 1 recites “the intermediate coating layer comprises an outward curve on either side of the field joint”. However, the original disclosure is completely silent in regards to the intermediate coating layer comprising an outward curve on either side of the field joint. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Examiner has given full patentability consideration of the claims as presented and was unaware of a valid prior art rejection that could be applied to the claims as presented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the length" and “the ends”; claim 10 recites the limitation “the ends”; claim 16 recites the limitations "the length" and “the ends”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites “for each Field Joint an interface is defined between on the one hand layers of the pipe coating and on the other hand layers of the FJC”; however, it is 
	Claims 9 and 15 recite “optionally”; however, it is not clear to the Examiner exactly what this means. The Examiner is unable to determine the metes and bounds of the claims. Since optionally is not compulsory, the Examiner will not consider any claim language after “optionally”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0297316, Jackson et al.
	In regards to claim 10, in Figure 1A and associated paragraphs, Jackson et al disclose a pipe section (only one shown), constructed to be connected with a further pipe section, in an end-to-end relationship and having a Field Joint Coating (FJC), the pipe section comprising a coating comprising: a thermal insulation layer (22) which extends over a substantial portion of the length of the pipe section, an anti-corrosion layer (20) situated underneath the thermal insulation layer, wherein opposing end zones of the pipe section are free of any anti-corrosion layer or thermal insulation layer in order to allow a welding operation at the ends of the pipe section, wherein the anti-corrosion layer and the thermal insulation layer stop at a distance from the ends of the 
	In regards to claim 11, in Figure 1A and associated paragraphs, Jackson et al disclose the protruding section of the thermal insulation layer has an outer surface and wherein said outer surface is non- aligned with the end face of a main part of the thermal insulation.
	In regards to claim 12, in Figure 1A and associated paragraphs, Jackson et al disclose the outer surface extends substantially parallel to a wall of the pipe section.
	In regards to claim 13, in Figure 1A and associated paragraphs, Jackson et al disclose an end face of the protruding section of the thermal insulation is non-aligned with an end face of a main part of the thermal insulation layer.
	In regards to claim 14, in Figure 1A and associated paragraphs, Jackson et al disclose the thickness of the protruding section is less than one third of a thickness of the main part of the thermal insulation layer, and wherein the thickness of the protruding section of the thermal insulation layer is substantially uniform over its length.
	In regards to claim 15, in Figure 1A and associated paragraphs, Jackson et al disclose the anti-corrosion layer comprises protruding sections which extend beyond the thermal insulation layer, wherein a distance of overlap between an anti-corrosion layer of the FJC and the anti- corrosion layer of the pipe section is at least twice as large as a thickness of the anti- corrosion layer of the pipe section and optionally at least five times a thickness of the anti-corrosion layer of the pipe section, wherein the protruding section 
	In regards to claim 16, in Figure 1E and associated paragraphs, Jackson et al disclose a pipeline comprising a series of interconnected pipe sections forming Field Joints, each pipe section comprising a coating comprising: a thermal insulation layer which extends over a substantial portion of the length of the pipe section, an anti-corrosion layer situated underneath the thermal insulation layer, wherein the thermal insulation layer comprises a protruding section at both ends of the pipe sections, wherein the protruding sections protrude from a main part of the thermal insulation layer, wherein the protruding sections of the thermal insulation layer have a thickness which is smaller than a thickness of the main part of the thermal insulation layer, wherein each protruding section of the thermal insulation layer comprises an outer surface, wherein said outer surface is non-aligned with the end face of a main part of the thermal insulation, wherein the pipeline comprises a Field Joint Coating (FJC) at connection regions where the ends of the adjacent pipe sections are interconnected, wherein each FJC comprises: an anti-corrosion coating layer, an intermediate coating layer of a thermoplastic material which covers the anti-corrosion coating layer, wherein the intermediate coating layer extends over end faces of the thermal insulation layer of the pipe sections on either side of the FJC, thereby forming a seal across the connection region, and a FJC thermal insulation layer (42) which covers the intermediate coating layer, and wherein the intermediate coating layer extends over at 
	In regards to claim 17, in Figure 1E and associated paragraphs, Jackson et al disclose the outer surface extends substantially parallel to a wall of the associated pipe section.
	In regards to claim 18, in Figure 1E and associated paragraphs, Jackson et al disclose an end face of the protruding section of the thermal insulation is non-aligned with an end face of a main part of the thermal insulation layer of the associated pipe section.
	In regards to claim 19, in Figure 1E and associated paragraphs, Jackson et al disclose the thickness of the protruding section is less than one third of a thickness of the main part of the thermal insulation layer, and wherein the thickness of the protruding section of the thermal insulation layer is substantially uniform over its length.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679